[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                              No. 04-11569                ELEVENTH CIRCUIT
                                                              June 8, 2005
                          Non-Argument Calendar
                                                          THOMAS K. KAHN
                        ________________________               CLERK

                    D. C. Docket No. 03-60131-CR-KAM

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

GENE A. SMITH,

                                                      Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (June 8, 2005)

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BIRCH, DUBINA and COX, Circuit Judges.

PER CURIAM:
      This case is before us following the Supreme Court’s order vacating the

judgment of this court and remanding the case for further consideration in light of

United States v. Booker, __ U.S. __ , 125 S. Ct. 738 (2005). See United States v.

Smith, No. 04-11569 (11th Cir. Oct. 22, 2004), vacated, No. 04-8309 (April 11,

2005).

         Gene Smith was charged with conspiracy to furnish to another a false, forged,

and counterfeit United States passport in violation of 18 U.S.C. § 371 (Count 1), and

knowing and willful possession, with intent to use and transfer unlawfully, counterfeit

birth certificates and Social Security cards in violation of 18 U.S.C. § 1028 (Count

2). Pursuant to a written plea agreement, Smith pleaded guilty to Count 2 of the

indictment. Following a sentencing hearing, Smith was sentenced to a term of 21

months’ imprisonment.

      Smith’s initial brief on direct appeal raised only one issue: whether, pursuant

to Blakely v. Washington, 124 S. Ct. 2531 (2004), her sentence constituted a violation

of her Sixth Amendment right to have a jury determine beyond a reasonable doubt all

the facts upon which her sentence was based. We affirmed Smith’s conviction and

sentence, finding that Smith could not establish plain error pursuant to United States

v. Reese, 382 F.3d 1308 (11th Cir. 2004). United States v. Smith, No. 04-11569 (11th




                                           2
Cir. Oct. 22, 2004). After the Supreme Court decided Booker, the Court vacated the

judgment of this court and remanded the case for reconsideration.

      On remand, we directed the parties to submit supplemental briefs specifically

addressing: (1) where, when, and how any Booker issue was first raised; and (2) any

argument about whether and how the Booker decision applies to the present case, and

what action the court should take. The parties agree that Smith timely challenged her

sentence by asserting a constitutional claim in her initial brief before this court. See

United States v. Levy, 379 F.3d 1241, 1242 (11th Cir.), reh’g en banc denied, 391

F.3d 1327 (11th Cir. 2004) (holding that an issue is waived if not in an initial brief).

However, in the district court Smith never raised a constitutional challenge to the

Sentencing Guidelines prior to, during, or after trial or sentencing. Accordingly, we

review her Sixth Amendment Booker argument only for plain error. United States v.

Rodriguez, 398 F.3d 1291 (11th Cir. 2005).

      Smith now asks this court to vacate her sentence and remand for resentencing,

contending there was both constitutional and statutory error under Booker. The

Government contends, however, that Smith cannot meet her burden to establish plain

error. We agree.

      Under plain error review, Smith bears the burden of establishing (1) error, (2)

that is plain, which (3) affects her substantial rights. Id. at 1298. If these three

                                           3
conditions are met, the court may exercise its discretion to notice a forfeited error, but

only if (4) the error seriously affects the fairness, integrity, or public reputation of

judicial proceedings. Id. Although we believe Smith has satisfied the first two

prongs of the plain error test, she cannot show that any error affected her substantial

rights. In order to do so, Smith cannot rely on speculation that the judge might have

imposed a different sentence, or that she might fare better on remand. Id. at 1301.

Rather, she must demonstrate “a reasonable probability that if the district court had

considered the guidelines range it arrived at using extra-verdict enhancements as

merely advisory, instead of mandatory, and had taken into account any otherwise

unconsidered § 3553 factors, the court would have imposed a lesser sentence than it

did.” Id. at 1302.

      Nothing in the record supports such a conclusion here. In fact, the record

suggests that the court below was inclined to give Smith a longer sentence than the

one imposed, and that the court considered Smith’s sentence at the high end of the

guideline range a lenient one. (R.3 at 137, 158, 161, 163-64.) We find no plain error,

and our previous decision affirming Defendant’s conviction and sentence is,

therefore, reinstated.

      JUDGMENT AFFIRMING CONVICTION AND SENTENCE REINSTATED.




                                            4